ACCEPTED
                                                                                                     14-15-00741-cv
                                                                                    FOURTEENTH COURT OF APPEALS
                                                                                                 HOUSTON, TEXAS
                                                                                               9/21/2015 7:35:45 PM
                                                                                              CHRISTOPHER PRINE
                                                                                                             CLERK


                                    NO. 14-00741-CV	  
       __________________________________________
                                             FILED IN
                                       14th COURT OF APPEALS
                                                                              HOUSTON, TEXAS
          COURT OF APPEALS FOR THE FOURTEENTH                              9/21/2015 7:35:45 PM
                                                                           CHRISTOPHER A. PRINE
                    DISTRICT OF TEXAS                                               Clerk
                     HOUSTON, TEXAS
       __________________________________________

       IN THE MATTER OF THE MARRIAGE OF LORENA ALDANA AND JOSE
                               ALDANA

___________________________________________
             ON APPEAL FROM ORDERS OF THE 312TH DISTRICT COURT
                          HARRIS COUNTY, TEXAS

	  

       APPELLANT’S MOTION FOR EXTENSION OF TIME TO PAY FOR COURT
                          REPORTER’S RECORD
                                   	  

TO THE HONORABLE FOURTEENTH COURT OF APPEALS:

          Appellant, Jose Aldana (“Aldana”), by and through his attorney of record and files this,

his Motion for Extension of Time to Pay for Court Reporter’s Record. In support thereof, Aldana

would respectfully show this Honorable Court as follows:

                                                 I.

          Appellant, Aldana respectfully requests the Court to extend the deadline for Motion for

Extension of Time to Pay for Court Reporter’s Record from January 21, 2015 to March 01, 2014

or thirty days after this Court enters an order on Appellant’s Motion to Dismiss and Motion to

Strike Appellants’ Brief. Under the TEX. R. APP. P. 10.5(b), Appellant would respectfully show

	  
                                                  1	  
as follows:

       1.     The deadline for filing the Appellant’s Motion for Extension of Time to Pay for

              Court Reporter’s Record is September 21, 2015.

       2.     Appellant seeks an extension of time to pay for Court Reporter’s Record to October

              30, 2015 or thirty days after the 312th District Court in Harris County enters an order

              on Appellant’s Motion Reconsideration.

       3.     The following facts were reasonably relied upon for the need of an extension to pay

              for Court Reporter’s Record and are stated with personal knowledge of the

              undersigned counsel:

                 a. Appellant, Jose Aldana, has filed with the 312th District Court in Harris

                    County on August 28, 2015 a Motion for Reconsideration, which has not yet

                    been ruled on or heard.    Furthermore, Appellant’s have a hearing set on this

                    Motion for Reconsideration on September 23, 2015 at 09:00 a.m. Therefore,

                    since hearings, rulings, and orders are still pending in the lower court,

                    Appellant requests an extension of time to pay for the court reporter’s record.

       4.     No previous extensions have either been filed or granted in this case by Appellant.

       5.     This request is not made for undue delay but only so that justice may be served.

       6.     The undersigned counsel does not believe the Appellee will oppose this motion.

                                                  II.

       Appellant requests that this Honorable Court grant Appellant’s Motion to Extend Time to

File Appellant’s Brief from September 21, 2015 to October 30, 2015 or thirty days from when

the 312th District Court in Harris County Court enters an order on Appellant’s Motion for

Reconsideration.

	  
                                                   2	  
                                            PRAYER

       WHEREFORE, PREMISES CONSIDERED, Appellant, Jose Aldana, requests that

this Court grant Appellant’s Motion to Extend Time to Pay for Court Reporter’s Record.



                                              Respectfully submitted,

                                              LUNA & ASSOCIATES


                                              By:        /s/ Briseida M. Luna     ____________
                                                      Briseida M. Luna
                                                      Texas Bar No. 24070184
                                                      2425 West Loop South
                                                      Suite 200
                                                      Houston, Texas 77027
                                                      Tel. (713) 364-6510
                                                      Fax. (713) 581-1016
                                                      bluna@lunalawassociates.com
                                                      ATTORNEYS FOR APPELLANT/
                                                      JOSE ALDANA



                             CERTIFICATE OF CONFERENCE

       As required by the Texas Rules of Appellate Procedure 10.1(a)(5), I certify that on

September 18, 2015, I made a reasonable attempt to confer, with all parties listed below about

the merits of this motion with the following results:

       Mr. Carl Selesky, Attorney for Appellee

              Opposes motion

              Does not oppose motion

              Agrees with motion

              Would not say whether motion is opposed


	  
                                                    3	  
            X          Did not return my message regarding the motion




                                                                  /s/ Briseida M. Luna
                                                                  Briseida M. Luna
                                                                  ATTORNEY FOR APPELLANT
                                                                  September 21, 2015




                                              CERTIFICATE OF SERVICE

            As required by the Texas Rules of Appellate Procedure 6.3 and 9.5(b), (d), (e) I certify

that a true and correct copy of this document was on all attorneys and parties of record on this

the 21st day of September 2015 which are listed below as follows:


SELESKY	  LAW	  FIRM	  

Carl	  Selesky	  

5225	  Katy	  Freeway,	  Ste.	  605	  

Houston,	  Texas	  77007	  

713-­‐782-­‐5226	  (Fax)	  

Attorney for Appellee, Lorena Aldana


                                                                  /s/ Briseida M. Luna
                                                                  Briseida M. Luna
                                                                  ATTORNEY FOR APPELLANT
                                                                  September 21, 2015




	  
                                                         4